Title: From James Madison to George Graham, 30 August 1815
From: Madison, James
To: Graham, George


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 30. 1815
                    
                    I have recd. the letter of the 26th. in which you sent the extract, from Mr. Dallas’s relating to a Commercial Treaty with G.B. There appears to be a concurrence of N. paper articles, in giving probability to the account. It can not be long before we shall be fully informed on the subject.
                    I return you the letters intended for Mr. Crawford, which you will forward directly from Washington. They will reach him as soon, as if detained here till you enable me to give them the proper local address. The intelligence from Apalachicola, is important, and with the final arrangement made with G.B. puts an end to some apprehensions from that quarter. If I do not forget, Col: Hawkins’s enquiry will be answered by your late communications to him.
                    I have signed the commission of Paymaster for Lt. A. Philips, which will authorize him to act. It may be exchanged hereafter for one with Mr. Crawford’s signature. The Cadet appt. for   Guerrant must await his signature which was forgotten by him. In the mean time the young man may be informed, that the appt. is decided on.
                    The Brevets for Ls. Nourse & Whiting, may await the return of Mr. Crawford, or may be issued now, if that be inconvenient and their claims be thought sufficiently clear & decided.
                    I have a letter from Carter Tarrant, acting as Chaplain at N. O. under the war appt. He was recommended, I believe, particularly by Col. Johnson of Ky, as a man of piety & patriotism. Of the 4 authorized Chaplains one only has, as I recollect been retained. If there be no objection to Mr. T. known to the Dept. let him be continued. He does not like his present Station; but that may be for consideration hereafter. Accept my friendly respects
                    
                        
                            James Madison
                        
                    
                 